Citation Nr: 1025994	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  03-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for renal mass (claimed as 
renal cancer) status post left nephrectomy, to include as a 
result of exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1971 to February 
1973, including service in Vietnam.  He also had service in the 
Army National Guard.

In June 2009, the Board of Veterans' Appeals (Board) denied 
service connection for atrial fibrillation, hyperlipidemia, tinea 
pedis, bilateral hallux valgus, and bilateral hammer toe 
deformity with corns and remanded the issues listed on the title 
page to the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana for additional development.  

The Veteran's claims seeking service connection bilateral hearing 
loss, tinnitus, and a psychiatric disability, to include PTSD, 
are REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

A renal mass, status post left nephrectomy, was not shown until 
many years after service discharge and has not been causally 
related to active service, to include exposure to herbicides.


CONCLUSION OF LAW

A renal mass, status post left nephrectomy, was not incurred in 
or aggravated by active service, to include exposure to 
herbicides.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice and assistance provisions of 
VCAA should be provided to a claimant prior to any adjudication 
of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
After having carefully reviewed the record on appeal, the Board 
finds that the notice requirements of VCAA have been satisfied. 

In this case, the RO sent the Veteran a letter in May 2002 and in 
January 2005, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letters informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  Further, although the Veteran was 
not provided a letter that specifically discussed effective 
dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
he has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim; moreover, as the 
claim is being denied, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal despite any 
inadequate notice because the denial renders the content of the 
notice moot.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in 
September 2009.  The Board concludes that all available evidence 
has been obtained and that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed below.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2009).  

Analysis of the Claim

The Veteran seeks service connection for a renal mass, status 
post left nephrectomy, to include as due to exposure to 
herbicides.  Having carefully considered this claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal will therefore be denied.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The law provides that every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2009).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).

The Veteran had service in Vietnam and, therefore, is presumed to 
have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307.  Although a renal mass is not included in the 
list of presumptive disorders, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease is due to service.  38 
C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Thus, the Board must now turn to the question 
of whether the Veteran's renal mass, status post left 
nephrectomy, is related to his exposure to herbicides or to his 
active duty service period.

Unfortunately, the Veteran's service treatment records are 
unavailable and presumed destroyed by fire.  A letter was sent to 
the Veteran in December 2001 requesting that he provide any 
service treatment records in his possession.  According to 
information received from the National Personnel Records Center 
(NPRC) in early 2003, the NPRC conducted a thorough search of the 
records and was unable to locate the Veteran's service treatment 
records.  Consequently, NPRC concluded that the records either do 
not exist, that NPRC does not have them, or that further efforts 
to locate the records at NPRC would be futile.  

Because the Veteran's service treatment records are missing, the 
Board must employ a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule." See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 
(2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that 
precedent does "not establish a heightened 'benefit of the 
doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed").  The 
Board notes, however, that this special duty does not require it 
to engage in any "burden- shifting" analysis with respect to 
the Veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to a 
service connection claim against the government when a Veteran's 
STRs are destroyed in a fire).

The evidence on file consists of May 1974 medical history and 
medical examination reports for the Reserves, private and VA 
treatment and examination reports dated from July 2001 to 
September 2009, a November 2002 Social Security Administration 
decision, and written statements by and on behalf of the Veteran.  

Although the Veteran's service treatment records are unavailable, 
May 1974 medical history and medical examination reports do not 
contain any complaints or findings indicative of a renal 
disability.

The initial post-service evidence of a renal disorder is in July 
2001, more than 28 years after service discharge, when an 
ultrasound revealed a solid mass in the left kidney that was 
thought to be renal cell carcinoma.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim).  The 
Veteran underwent a left nephrectomy in August 2001, which, on 
pathology, revealed oncocytoma, a benign neoplasm of the kidney 
that was indistinguishable on x-ray from adenocarcinoma of the 
kidney.  A March 2002 medical report from D. Hebert, M.D., 
reveals a diagnosis of a history of left nephrectomy due to a 
benign tumor of the left kidney.

After review of the claims files, a VA nephrologist concluded in 
September 2009 that it was not at least as likely as not that the 
Veteran's oncocytoma was due to exposure to Agent Orange in 
service because the Veteran's benign oncocytoma was not shown 
until many years after service discharge and a review of the 
relevant medical literature, including from the Institute of 
Medicine of the National Academy of Sciences, did not reveal any 
correlation between renal cell carcinomas and Agent Orange.

Because there is no evidence of a renal disability until many 
years after service discharge, because it is not a condition that 
is capable of lay observation, see 38 C.F.R. § 3.159(a)(2) 
(2009), and because there is no nexus opinion linking the 
Veteran's oncocytoma to service, service connection for a renal 
mass, to include as due to exposure to herbicides, is not 
warranted.  

The Board notes that lay evidence in the form of statements is 
competent evidence to establish evidence of symptomatology where 
symptoms are capable of lay observation.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 
F.3d. 1331.  However, the Veteran is not competent to establish 
that he has a renal mass due to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a renal mass, to include as due to 
exposure to herbicides; and the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a renal mass is denied.


REMAND

This case was remanded by the Board in June 2009 for additional 
development, to include obtaining a VA audiological evaluation 
with nexus opinion and obtaining a psychiatric evaluation after 
attempting to obtain additional stressor information from the 
Veteran.  Although a VA audiological examination was conducted in 
September 2009, the resulting opinion essentially restated the 
conclusions noted on VA audiological evaluation in August 2008, 
as noted on behalf of the Veteran in June 2010, which was not 
considered adequate for VA purposes because of insufficient 
rationale.  

The examiner noted in September 2009 that he could not provide a 
nexus opinion on the etiology of the Veteran's tinnitus without 
resorting to speculation because of an absence of documentation 
in the record.  However, to be adequate, more than a conclusion 
needs to be expressed that the etiology of a particular condition 
is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  Rather, a sufficient rationale and 
supporting explanation need to be provided that addresses such 
matters as whether there is inadequate factual information, 
whether the question falls within the limits of current medical 
knowledge or scientific development, whether the cause of the 
condition in question is truly unknowable, and whether the 
question is so outside the norm of practice that it is really 
impossible for the examiner to use his or her medical expertise 
and training to render an opinion.  See also Jones v. Shinseki, 
23 Vet. App. 382 (2010) (The Court held that in order to rely on 
a statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or be apparent upon a review of 
the record.) 

With respect to the psychiatric issue on appeal, no psychiatric 
evaluation was conducted even though the remand directives 
included obtaining a VA psychiatric examination to determine the 
nature, extent, and etiology of any psychiatric disability found 
to be present and there are diagnoses of psychiatric disorders on 
file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
claimant seeking service connection for psychiatric disability 
who has no special medical expertise is not competent to provide 
diagnosis requiring application of medical expertise to facts, 
which include claimant's description of history and symptoms, and 
VA should therefore broadly construe claim for service connection 
for psychiatric disability based on reasonable expectations of 
non-expert claimant).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
Board finds that the RO did not adequately comply with the terms 
of the Board's June 2009 remand with respect to the issues of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and a psychiatric disability.  Id.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names, addresses, and dates of 
treatment of any health care providers, 
both VA and non-VA, who have treated him 
for hearing loss, tinnitus, or a 
psychiatric disability since September 
2009, the date of the most recent evidence 
on file.  After securing any necessary 
authorization, the RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him 
an opportunity to submit copies of the 
outstanding medical records.  

2.  After the above, the RO must arrange 
for the review of the Veteran's claims 
files by R. F. Hall, the audiologist who 
examined him in September 2009, for 
clarification.  If this audiologist is 
unavailable, the review will be conducted 
by another appropriate health care 
provider.  A detailed rationale must be 
provided for all opinions expressed.  The 
reviewer should respond to the following 
specific questions and provide a full 
statement of the basis for the conclusions 
reached:

a.  The claims folder, including all 
medical records obtained, and a copy 
of this remand, will be reviewed by 
the audiologist.  The audiologist must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.  

b.  After reviewing the claims files, 
the reviewer must provide an opinion 
on whether the Veteran has hearing 
loss and/or tinnitus that is at least 
as likely as not either caused by 
service or worsened by service beyond 
normal progression.  The reviewer must 
acknowledge and discuss the Veteran's 
report of a continuity of 
symptomatology since service.

c.  In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The report 
prepared must be typed.

d.  If the reviewer is unable to 
render an opinion without resort to 
speculation, this should be noted 
and explained.

e.  If the reviewer responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the RO must attempt to 
clarify whether there is evidence, 
in accordance with Jones, that needs 
to be obtained in order to render 
the opinion non-speculative and to 
obtain such evidence.  

If the reviewer determines that a current 
audiometric examination is needed before 
the requested opinion can be rendered, the 
RO should schedule the Veteran for such an 
examination.

3.  The RO must also afford the Veteran a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  A detailed rationale must be 
provided for all opinions expressed.  The 
examiner should respond to the following 
specific questions and provide a full 
statement of the basis for the conclusions 
reached:

a.  The claims folder, including all 
medical records obtained, and a copy 
of this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.  

b.  After reviewing the claims files, 
the examiner must provide an opinion 
on whether the Veteran has a 
psychiatric disability that is at 
least as likely as not either caused 
or worsened by service.  If the 
examiner diagnoses the Veteran as 
having PTSD, the examiner should 
indicate the stressor(s) underlying 
that diagnosis.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The report 
prepared must be typed.

d.  If the examiner is unable to 
render an opinion without resort to 
speculation, this should be noted 
and explained.

e.  If the examiner responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the AMC/RO will attempt 
to clarify whether there is 
evidence, in accordance with Jones, 
that needs to be obtained in order 
to render the opinion non-
speculative and to obtain such 
evidence.  

4.  Thereafter, the RO must readjudicate 
the claims of service connection for a 
bilateral hearing loss, tinnitus, and a 
psychiatric disability.  If any of the 
benefits sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


